DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 08, 2021 has been entered.
Response to Amendment
The Amendment filed September 08, 2021 has been entered. Claims 1-4, 6-11 and 13-20 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakkar et al. (US 2016/0089089 A1) (hereinafter – Kakkar) in view of Velez et al. (US 2019/0057774 A1) (hereinafter – Velez).

Regarding claim 1, Kakkar discloses A system for health monitoring using artificial intelligence based on sensor data, comprising (Abstract):
one or more wearable devices affixable to a user, each wearable device including one or more sensors (Para. [0004], “According to one aspect of the disclosure, a system to detect a disease exacerbation includes a wearable device configured to couple to a patient. The wearable device can include a pulse sensor that is configured to measure a pulse of the patient.”);
 a memory device for storing program code (Para. [0041], “As shown in FIGS. 1C and 1D, each computing device 100 includes a central processing unit 121, and a main memory unit 122.”);
and at least one processor operatively coupled to the memory device and configured to execute program code stored on the memory device to (Para. [0041], “As shown in FIGS. 1C and 1D, each computing device 100 includes a central processing unit 121, and a main memory unit 122.”):
collect sensor data from the one or more wearable devices (Para. [0062], “As an overview, the system can include a combination of devices, such as an application on a mobile device, smart clothing, or smart watch, that can work in tandem (or independently) to collect patient data via onboard and external sensors, collect patient-reported symptoms, and combine the data with past clinical history and geo-located disease-relevant data to generate digital biomarkers, which may also be referred to as "digicueticals".”);
and transmit an alert to one or more entities associated with the user based on the predicted risk (Para. [0089], “Responsive to the predictive engine 316 making a prediction that the user's disease .  
Kakkar fails to disclose transform the sensor data into a graph;
predict a risk of premonitory symptoms based on the graph generated form the sensor data by using a convolutional neural network model that has been trained based on graphs generated from training sensor data;
However, in the same field of endeavor, Velez teaches transform the sensor data into a graph (FIG. 4 and para. [0049], “A core clinical feature 402 ontology in graphical form and the underlying OWL structures showing the detailed association between core map concepts such as "Body Temperature 414" and SNOMED mapping 410 is shown.”);
predict a risk of premonitory symptoms based on the graph generated form the sensor data by using a convolutional neural network model that has been trained based on graphs generated from training sensor data (Para. [0011], “The preferred embodiment of this disclosure utilizes highly intuitive graphical VFusion concept maps (hereby referred to as "Vmaps") developed using an ontology editor and user interface that capture the detailed structured reasoning of collaborating multidisciplinary expert clinicians used to interpret patient physiological data, typically extending evidence-based guidelines, reflecting deep expertise derived from years of experience in the management of critical diseases.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include graph machine learning as taught by Velez in order to represent structured clinical reasoning in a model (Abstract, “Hierarchical, directed node-edge-node graphs (concept maps or Vmaps) developed with an end-user friendly graphical user interface and ontology editor, can be used to represent structured clinical reasoning and serve as the first step in disease-specific ontology building.”).
Regarding claim 2, Kakkar and Hsieh teach The system of claim 1, Kakkar further discloses wherein the at least one sensor includes at least one gyroscope that monitors body movement of the user (Para. [0045], “gyroscopic sensors, or other sensors.”).
Regarding claim 3, Kakkar and Hsieh teach The system of claim 1, Kakkar further discloses wherein the one or more wearable devices are configured to be worn on at least one appendage of the user (Para. [0073], “In some implementations, the client device 102 may include other smart devices, such as, but not limited to, smart watches, health and fitness trackers, wearable computers, internet of things devices, and smart clothing.”).
Regarding claim 4, Kakkar and Hsieh teach The system of claim 1, Kakkar further discloses wherein the at least one processor is configured to transmit the alert to the user, one or more persons associated with the user, or combinations thereof (Para. [0089], “Responsive to the predictive engine 316 making a prediction that the user's disease is about to exacerbate, the reporting module 318 can alert the user. The alert can be sent to the user 202, a care taker, physician, insurance company, pharmacy, or a combination thereof.”).
Regarding claim 6, Kakkar and Hsieh teach The system of claim 1, Kakkar further discloses wherein the at least one processor is further configured to train the convolutional neural network model by: obtaining the training sensor data (Para. [0062], “As an overview, the system can include a combination of devices, such as an application on a mobile device, smart clothing, or smart watch, that can work in tandem (or independently) to collect patient data via onboard and external sensors, collect patient-reported symptoms, and combine the data with past clinical history and geo-located disease-relevant data to generate digital biomarkers, which may also be referred to as "digicueticals".”); and
Kakkar fails to disclose training the convolutional neural network model based on the graph and labels.
 training the convolutional neural network model based on the graph and labels (Para. [0011], “The preferred embodiment of this disclosure utilizes highly intuitive graphical VFusion concept maps (hereby referred to as "Vmaps") developed using an ontology editor and user interface that capture the detailed structured reasoning of collaborating multidisciplinary expert clinicians used to interpret patient physiological data, typically extending evidence-based guidelines, reflecting deep expertise derived from years of experience in the management of critical diseases.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include graph machine learning as taught by Velez in order to represent structured clinical reasoning in a model (Abstract, “Hierarchical, directed node-edge-node graphs (concept maps or Vmaps) developed with an end-user friendly graphical user interface and ontology editor, can be used to represent structured clinical reasoning and serve as the first step in disease-specific ontology building.”).
Regarding claim 7, Kakkar and Hsieh teach The system of claim 6, Kakkar fails to disclose wherein the at least one processor is further configured to train the convolutional neural network model by removing noise from the training sensor data.
However, in the same field of endeavor, Velez teaches wherein the at least one processor is further configured to train the convolutional neural network model by removing noise from the training sensor data (Para. [0063], “ur studies demonstrate consistent improvement in predictive performance (typically achieving AUCs greater than 0.95) when the sepsis ontology is used to condition the training data, reducing both outcomes "label noise" and predictor "feature noise" prior to machine learning, across diverse machine learning algorithms.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include graph machine learning as 
Regarding claim 8, Kakkar discloses A computer-implemented method for health monitoring using artificial intelligence based on sensor data, comprising (Abstract):
collecting sensor data from one or more wearable devices affixable to a user, each wearable device including one or more sensors (Para. [0004], “According to one aspect of the disclosure, a system to detect a disease exacerbation includes a wearable device configured to couple to a patient. The wearable device can include a pulse sensor that is configured to measure a pulse of the patient.”);
and transmitting an alert to one or more entities associated with the user based on the predicted risk (Para. [0089], “Responsive to the predictive engine 316 making a prediction that the user's disease is about to exacerbate, the reporting module 318 can alert the user. The alert can be sent to the user 202, a care taker, physician, insurance company, pharmacy, or a combination thereof.”).
Kakkar fails to disclose transforming the sensor data into a graph;
predicting a risk of premonitory symptoms based on the graph generated form the sensor data by using a convolutional neural network model that has been trained based on graphs generated from training sensor data;
However, in the same field of endeavor, Velez teaches transforming the sensor data into a graph (FIG. 4 and para. [0049], “A core clinical feature 402 ontology in graphical form and the underlying OWL structures showing the detailed association between core map concepts such as "Body Temperature 414" and SNOMED mapping 410 is shown.”);
predicting a risk of premonitory symptoms based on the graph generated form the sensor data by using a convolutional neural network model that has been trained based on graphs generated from training sensor data (Para. [0011], “The preferred embodiment of this disclosure utilizes highly intuitive graphical VFusion concept maps (hereby referred to as "Vmaps") developed using an ontology editor and user interface that capture the detailed structured reasoning of collaborating multidisciplinary expert clinicians used to interpret patient physiological data, typically extending evidence-based guidelines, reflecting deep expertise derived from years of experience in the management of critical diseases.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include graph machine learning as taught by Velez in order to represent structured clinical reasoning in a model (Abstract, “Hierarchical, directed node-edge-node graphs (concept maps or Vmaps) developed with an end-user friendly graphical user interface and ontology editor, can be used to represent structured clinical reasoning and serve as the first step in disease-specific ontology building.”).
Regarding claim 9, Kakkar and Hsieh teach The method of claim 8, Kakkar further discloses wherein the at least one sensor includes at least one gyroscope that monitors body movement of the user (Para. [0045], “gyroscopic sensors, or other sensors.”).
Regarding claim 10, Kakkar and Hsieh teach The method of claim 8, Kakkar further discloses wherein the one or more wearable devices are configured to be worn on at least one appendage of the user (Para. [0073], “In some implementations, the client device 102 may include other smart devices, such as, but not limited to, smart watches, health and fitness trackers, wearable computers, internet of things devices, and smart clothing.”).
Regarding claim 11, Kakkar and Hsieh teach The method of claim 8, Kakkar further discloses wherein transmitting the alert further comprises transmitting the alert to the user, one or more persons associated with the user, or combinations thereof (Para. [0089], “Responsive to the predictive engine 316 making a prediction that the user's disease is about to exacerbate, the reporting module 318 .
Regarding claim 13, Kakkar and Hsieh teach The method of claim 8, Kakkar further discloses wherein training the convolutional neural network model further includes: obtaining the training sensor data (Para. [0062], “As an overview, the system can include a combination of devices, such as an application on a mobile device, smart clothing, or smart watch, that can work in tandem (or independently) to collect patient data via onboard and external sensors, collect patient-reported symptoms, and combine the data with past clinical history and geo-located disease-relevant data to generate digital biomarkers, which may also be referred to as "digicueticals".”); and
Kakkar fails to disclose training the convolutional neural network model based on the graph and labels.
However, in the same field of endeavor, Velez teaches training the convolutional neural network model based on the graph and labels (Para. [0011], “The preferred embodiment of this disclosure utilizes highly intuitive graphical VFusion concept maps (hereby referred to as "Vmaps") developed using an ontology editor and user interface that capture the detailed structured reasoning of collaborating multidisciplinary expert clinicians used to interpret patient physiological data, typically extending evidence-based guidelines, reflecting deep expertise derived from years of experience in the management of critical diseases.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include graph machine learning as taught by Velez in order to represent structured clinical reasoning in a model (Abstract, “Hierarchical, directed node-edge-node graphs (concept maps or Vmaps) developed with an end-user friendly graphical user interface and ontology editor, can be used to represent structured clinical reasoning and serve as the first step in disease-specific ontology building.”).
Regarding claim 14, Kakkar and Hsieh teach The method of claim 13, Kakkar fails to disclose wherein training the convolutional neural network model further includes removing noise from the training sensor data.
However, in the same field of endeavor, Velez teaches wherein the at least one processor is further configured to train the convolutional neural network model by removing noise from the training sensor data (Para. [0063], “ur studies demonstrate consistent improvement in predictive performance (typically achieving AUCs greater than 0.95) when the sepsis ontology is used to condition the training data, reducing both outcomes "label noise" and predictor "feature noise" prior to machine learning, across diverse machine learning algorithms.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include graph machine learning as taught by Velez in order to improve predictive performance (Para. [0063], “ur studies demonstrate consistent improvement in predictive performance (typically achieving AUCs greater than 0.95) when the sepsis ontology is used to condition the training data, reducing both outcomes "label noise" and predictor "feature noise" prior to machine learning, across diverse machine learning algorithms.”).
Regarding claim 15, Kakkar discloses A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method for health monitoring using artificial intelligence based on sensor data, the method performed by the computer comprising (Abstract):
collecting sensor data from one or more wearable devices affixable to a user, each wearable device including one or more sensors (Para. [0004], “According to one aspect of the disclosure, a system to detect a disease exacerbation includes a wearable device configured to couple to a patient. The wearable device can include a pulse sensor that is configured to measure a pulse of the patient.”);
and transmitting an alert to one or more entities associated with the user based on the predicted risk (Para. [0089], “Responsive to the predictive engine 316 making a prediction that the user's disease is about to exacerbate, the reporting module 318 can alert the user. The alert can be sent to the user 202, a care taker, physician, insurance company, pharmacy, or a combination thereof.”).
Kakkar fails to disclose transforming the sensor data into a graph;
predicting a risk of premonitory symptoms based on the graph generated form the sensor data by using a convolutional neural network model that has been trained based on graphs generated from training sensor data;
However, in the same field of endeavor, Velez teaches transforming the sensor data into a graph (FIG. 4 and para. [0049], “A core clinical feature 402 ontology in graphical form and the underlying OWL structures showing the detailed association between core map concepts such as "Body Temperature 414" and SNOMED mapping 410 is shown.”);
predicting a risk of premonitory symptoms based on the graph generated form the sensor data by using a convolutional neural network model that has been trained based on graphs generated from training sensor data (Para. [0011], “The preferred embodiment of this disclosure utilizes highly intuitive graphical VFusion concept maps (hereby referred to as "Vmaps") developed using an ontology editor and user interface that capture the detailed structured reasoning of collaborating multidisciplinary expert clinicians used to interpret patient physiological data, typically extending evidence-based guidelines, reflecting deep expertise derived from years of experience in the management of critical diseases.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include graph machine learning as taught by Velez in order to represent structured clinical reasoning in a model (Abstract, “Hierarchical, directed node-edge-node graphs (concept maps or Vmaps) developed with an end-user friendly 
Regarding claim 16, Kakkar and Hsieh teach The computer program product of claim 15, Kakkar further discloses wherein the at least one sensor includes at least one gyroscope that monitors body movement of the user (Para. [0045], “gyroscopic sensors, or other sensors.”).
Regarding claim 17, Kakkar and Hsieh teach The computer program product of claim 15, Kakkar further discloses wherein the one or more wearable devices are configured to be worn on at least one appendage of the user (Para. [0073], “In some implementations, the client device 102 may include other smart devices, such as, but not limited to, smart watches, health and fitness trackers, wearable computers, internet of things devices, and smart clothing.”).
Regarding claim 18, Kakkar and Hsieh teach The computer program product of claim 15, Kakkar further discloses wherein transmitting the alert further comprises transmitting the alert to the user, one or more persons associated with the user, and combinations thereof (Para. [0089], “Responsive to the predictive engine 316 making a prediction that the user's disease is about to exacerbate, the reporting module 318 can alert the user. The alert can be sent to the user 202, a care taker, physician, insurance company, pharmacy, or a combination thereof.”).
Regarding claim 19, Kakkar and Hsieh teach The computer program product of claim 15, Kakkar further discloses wherein the method further comprises training the convolutional neural network model based on training sensor data, including: obtaining the training sensor data (Para. [0062], “As an overview, the system can include a combination of devices, such as an application on a mobile device, smart clothing, or smart watch, that can work in tandem (or independently) to collect patient data via onboard and external sensors, collect patient-reported symptoms, and combine the data with past clinical history and geo-located disease-relevant data to generate digital biomarkers, which may also be referred to as "digicueticals".”); and
 training the convolutional neural network model based on the graph and labels.
However, in the same field of endeavor, Velez teaches training the convolutional neural network model based on the graph and labels (Para. [0011], “The preferred embodiment of this disclosure utilizes highly intuitive graphical VFusion concept maps (hereby referred to as "Vmaps") developed using an ontology editor and user interface that capture the detailed structured reasoning of collaborating multidisciplinary expert clinicians used to interpret patient physiological data, typically extending evidence-based guidelines, reflecting deep expertise derived from years of experience in the management of critical diseases.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include graph machine learning as taught by Velez in order to represent structured clinical reasoning in a model (Abstract, “Hierarchical, directed node-edge-node graphs (concept maps or Vmaps) developed with an end-user friendly graphical user interface and ontology editor, can be used to represent structured clinical reasoning and serve as the first step in disease-specific ontology building.”).
Regarding claim 20, Kakkar and Hsieh teach The computer program product of claim 19, Kakkar fails to disclose wherein training the convolutional neural network model further includes removing noise from the training sensor data.
However, in the same field of endeavor, Velez teaches wherein the at least one processor is further configured to train the convolutional neural network model by removing noise from the training sensor data (Para. [0063], “ur studies demonstrate consistent improvement in predictive performance (typically achieving AUCs greater than 0.95) when the sepsis ontology is used to condition the training data, reducing both outcomes "label noise" and predictor "feature noise" prior to machine learning, across diverse machine learning algorithms.”).
.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791